             Case 8:20-bk-03608-CPM          Doc 62      Filed 05/21/20      Page 1 of 18




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov


 In re:                                                      Case No. 8:20-bk-03608-CPM
 CFRA HOLDINGS, LLC                                          Chapter 11

                                                             Jointly Administered with:
 CFRA, LLC                                                   Case No. 8:20-bk-03609-CPM
 CFRA TRI-CITIES, LLC                                        Case No. 8:20-bk-03610-CPM

         Debtors.



        OBJECTION OF IHOP RESTAURANTS LLC, IHOP FRANCHISOR LLC,
        AND IHOP LEASING LLC TO DEBTORS’ EMERGENCY MOTION FOR
          ENTRY OF INTERIM ORDERS (A) AUTHORIZING DEBTORS TO
          OBTAIN POST-PETITION FINANCING AND (B) AUTHORIZING
                    DEBTORS TO USE CASH COLLATERAL

        IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP Leasing LLC (hereinafter

collectively referred to as “IHOP”) hereby submit this objection (the “Objection”) to the

Emergency Motion for Entry of Interim Orders (A) Authorizing Debtors to Obtain Post-Petition

Financing and (B) Authorizing Debtors to Use Cash Collateral [Docket No. 47] (the “DIP

Motion”) filed by CFRA Holdings, LLC and its debtor affiliates (collectively, the “Debtors”) in

the above-captioned chapter 11 cases (the “Chapter 11 Cases”). In support of this Objection,

IHOP respectfully states the following.

                                       Preliminary Statement

        1.      The Debtors seek Court permission to obtain post-petition secured financing in

the amount of $1,000,000 (the “DIP Financing”). In making this request, however, the Debtors

fail to disclose material facts relating to their business (or the lack thereof). Incredibly, the

Debtors failed to disclose the most critical fact in the cases to the Court; specifically, while
             Case 8:20-bk-03608-CPM            Doc 62      Filed 05/21/20       Page 2 of 18




holding themselves out as franchisees of International House of Pancakes, LLC and its affiliates,

they fail to mention that their 49 franchise agreements (as well as certain ancillary real property

subleases and equipment leases for 29 of the restaurant locations) were terminated prior to the

Petition Date. Accordingly, the Debtors have no business to support or sell.

        2.      By this Objection, IHOP seeks to bring these relevant facts to the Court’s

attention and, in doing so, demonstrate why the proposed DIP Financing is not in the best

interests of the Debtors’ estates. Rather, the proposed financing is merely a half-baked attempt

by the Debtors’ prepetition lenders to bolster their own positions at the expense of the Debtors’

other creditors and to essentially provide funding for professional fees and costs, but not much

else. The relief requested in the DIP Motion should therefore be denied.

                                              Background

        3.      Dine Brands Global Inc. (“DBGI”) and its affiliates are the owners and

franchisors of the Applebee’s and IHOP restaurant brands. Prior to the commencement of these

Chapter 11 Cases, the Debtors operated 49 franchised IHOP restaurants pursuant to independent

franchise agreements with two wholly-owned subsidiaries of DBGI (as amended, the “Franchise

Agreements”).1 A sample Franchise Agreement is attached hereto as Exhibit “A”. In addition,

the Debtors leased the restaurant equipment at 29 of their locations from IHOP Restaurants LLC

and IHOP Franchisor LLC pursuant to equipment lease agreements (as amended, the

“Equipment Leases”).2 Also, at the same 29 locations, the Debtors sublet the restaurant premises

from IHOP Leasing LLC pursuant to certain sublease agreements (as amended, the “Restaurant




1
    The franchisors under the subject Franchise Agreements include IHOP Restaurants LLC and IHOP Franchisor
    LLC.
2
    The equipment lessors under the Equipment Leases include IHOP Restaurants LLC and IHOP Franchisor LLC.

                                                     2
             Case 8:20-bk-03608-CPM             Doc 62      Filed 05/21/20   Page 3 of 18




Subleases”).3 The rental payments owed to the IHOP lessor entities under the pertinent

Equipment Leases and Restaurant Subleases exceeds $126,000.00 per week.

        4.      The Franchise Agreements gave IHOP the right to terminate the Debtors’

franchises following a “Material Breach,” such as the Debtors’ failure to meet their payment

obligations or failure to keep a restaurant open for more than three days. The Franchise

Agreements also allowed IHOP to terminate the franchises if the franchisee voluntarily

commenced an insolvency proceeding, such as an assignment for the benefit of creditors, or if it

attempted to assign the Franchise Agreements without IHOP’s consent. Likewise, the

Equipment Leases allowed IHOP to terminate the leases if insolvency proceedings were

commenced by or against the Debtors or if the Debtors ceased to operate the franchised

restaurants. The Restaurant Subleases similarly provided that IHOP could terminate the

subleases if the Debtors breached any of their other agreements with IHOP (i.e., the Franchise

Agreements or Equipment Leases).

        5.      Beginning in March 2020, IHOP and the Debtors engaged in discussions

concerning the future of the Debtors’ franchises. These discussions included IHOP’s offer to

execute a payment deferral agreement pursuant to which the Debtors would have an additional

twenty-eight days to make all payments owed under the agreements due to the disruption caused

by the COVID-19 pandemic. On March 24, 2020, the Debtors’ management, through Nicholas

Peters, however, notified IHOP that it intended to permanently cease operations at 28 of the

Debtors’ locations. Following this initial communication, the Debtors’ management repeatedly

and unequivocally reiterated in subsequent conversations with IHOP that these 28 locations




3
    The sublessor under the Restaurant Subleases is IHOP Leasing, LLC.

                                                      3
            Case 8:20-bk-03608-CPM           Doc 62      Filed 05/21/20     Page 4 of 18




would not be reopening and further that the Debtors would be abandoning those franchises. See

correspondence dated March 24, 2020, attached hereto as Exhibit “B”.

       6.      Following confirmation that the Debtors had in fact permanently closed

restaurants without consent and in violation of the applicable Franchise Agreements, IHOP

terminated the Franchise Agreements. Specifically, on April 16, 2020, IHOP sent the Debtors a

“Notice of Default and Termination,” attached hereto as Exhibit “C”, informing the Debtors that

they were in default under the Franchise Agreements for the 28 closed locations. The notice

further stated that IHOP was immediately terminating the 28 Franchise Agreements due to the

Debtors’ unauthorized closure and abandonment of those locations. That same day, IHOP a

“Notice of Default,” which is attached hereto as Exhibit “D”, notifying the Debtors that IHOP

would be terminating the remaining 21 franchises on account of the Debtors’ failure to meet their

financial obligations under the Franchise Agreements, subject to a seven day cure period. On

April 17, 2020, IHOP, having learned that the 21 restaurants were now permanently closed and

no longer subject to the cure period for simple monetary defaults identified in the previous day’s

letter, sent a third notice, which is attached hereto as Exhibit “E”, notifying the Debtors that the

remaining 21 Franchise Agreements had been terminated due to the Debtors’ unauthorized

closure and abandonment of those restaurants as well.

       7.      On April 22, 2020, after all 49 Franchise Agreements had been terminated, two of

the Debtors, namely CFRA Holdings, LLC and CFRA, LLC, both effectuated assignments for

the benefit of creditors under Fla. Stat. §§ 727, et seq before the state circuit court for Pinellas

County, Florida (the “Florida ABC”). On April 24, 2020, CFRA Tri-Cities, LLC similarly filed

an assignment for the benefit of creditors before the same court. The assignment agreements for

all three Florida ABC proceedings stated that the purpose of the assignments was to “liquidate all



                                                   4
             Case 8:20-bk-03608-CPM        Doc 62     Filed 05/21/20     Page 5 of 18




assets of the ESTATE” and “convert the ESTATE into money.” The commencement of the

Florida ABC proceedings was consistent with the Debtors’ representations to IHOP that they

intended to permanently cease operating all 49 IHOP franchises. All three sets of ABC Petitions

and the assignment agreements themselves clearly state they are irrevocable.

       8.      On April 25, 2020, after learning of the Florida ABCs, IHOP sent a fourth notice

to the Debtors informing them that the commencement of the Florida ABC proceedings

constituted yet another incurable breach of the Franchise Agreements, further justifying IHOP’s

prior terminations of all 49 Franchise Agreements. The April 25, 2020 notice is attached hereto

as Exhibit “F”. The notice also provides that IHOP was terminating the Equipment Leases and

Restaurant Subleases in accordance with the terms of those agreements. The DIP Motion is

remarkably silent with respect to the timely and proper terminations by IHOP of the 49 Franchise

Agreements, the 29 Equipment Leases, and the 29 Restaurant Subleases.

       9.      On May 6, 2020 (the “Petition Date”), the Debtors abruptly changed course and

filed voluntary petitions for relief under chapter 11, thereby commencing these Chapter 11

Cases. As articulated in their Consolidated Chapter 11 Case Management Summary [Docket

No. 7], the Debtors suddenly “intend to undertake a robust and expeditious sale process to

market and sale [sic] their franchises through one or more transactions to maximize the value of

their assets for the benefit of creditors.” By the DIP Motion, the Debtors now wish to take on

additional senior secured debt in order to fund this sale process. Because the Franchise

Agreements were properly and timely terminated before the Petition Date, however, the Debtors

have no franchises to sell.

       10.     Given that the Debtors cannot sell their franchises, the purported goal of the DIP

Financing and these Chapter 11 Cases cannot possibly be achieved. The Debtors’ proposed sale



                                                5
             Case 8:20-bk-03608-CPM         Doc 62     Filed 05/21/20     Page 6 of 18




process is merely a pretense intended to force IHOP to unravel the aforementioned terminations.

Moreover, this pretense is being financed by the Debtors’ pre-petition lenders with a paltry

$1,000,000 senior secured DIP loan that will not come remotely close to making the Debtors’

chapter 11 estates administratively solvent. Even if the Debtors (wrongfully) assume that all of

their agreements with the IHOP entities were not terminated pre-petition, in order to keep

IHOP’s administrative expenses for rent under the Equipment Leases and Restaurant Subleases

current, as well as to pay the royalties and advertising expenses incurred under the Franchise

Agreements, the Debtors would have to pay IHOP in excess of $126,000.00 per week post-

petition. Not only have no funds been paid to date, no funds have been proposed to be paid

under the proposed DIP Financing budget. Hence, the budget attached to the DIP Motion merely

confirms the Debtors’ inability to demonstrate how the proposed DIP Financing would benefit

the Debtors’ estates or creditors in any meaningful way. In fact, the incurrence of additional

secured debt in this instance serves no purpose except to make the Debtors’ already insolvent

estates more insolvent.

                                            Objection

       11.     As an initial matter, IHOP questions the standing of the Assignee and Prometheus

Franchise Holdings, LLC, as the sole managing member of CFRA Holdings LLC, to initiate the

Chapter 11 Cases on behalf of the three corporate Debtors two weeks after they assigned all of

their assets to Tim Pruban as Assignee and the Assignee accepted the assignments. Under

Florida Statute 727, there is no authority for a company that voluntarily and intentionally files an

ABC proceeding to revoke that filing in order to commence an insolvency proceeding in another

forum. This is particularly true where the documents themselves do not provide any authority to

either former management or the Assignee to subsequently revoke the assignments, which was a



                                                 6
             Case 8:20-bk-03608-CPM          Doc 62     Filed 05/21/20     Page 7 of 18




conscientious decision made by former management when originally filed. Indeed, the Eleventh

Circuit Court of Appeals in Ullrich v. Welt (In re Nica Holdings, Inc.), 810 F.3d 781 (11th Cir.

2015) held that an assignee under a Florida assignment for the benefit of creditors could not

initiate a chapter 7 bankruptcy proceeding in the absence of explicit and plain authorization by

the assignor. Citing to In re Al-Wyn Food Distributors, Inc., 8 B.R. 42 (Bankr. M.D. Fla. 1980),

the Eleventh Circuit noted that the power to file a bankruptcy petition cannot be implied, but

rather is “a special act requiring special authorization.” Nica Holdings, 810 F.3d at 790. In the

case at bar, bankruptcy is never mentioned in the ABC petitions or assignment agreements.

Perhaps more importantly, there is no authority to file for bankruptcy provided in the form

language of the Florida statute, which was specifically incorporated in the ABC documents.

       12.     Setting the standing issue aside, the Court should deny the DIP Motion because it

is not in the interest of the Debtors’ estates and creditors. A court should only approve proposed

debtor-in-possession financing if such financing “is in the best interest of the general creditor

body.” In re Roblin Indus., Inc., 52 B.R. 241, 244 (Bankr. W.D.N.Y. 1985) (citing In re

Vanguard Diversified, Inc., 31 B.R. 364, 366 (Bankr. E.D.N.Y. 1983)); see also In re Chief

Executive Officers Clubs, 359 B.R. 527, 540 n.6 (Bankr. S.D.N.Y. 2007) (a debtor cannot excuse

its fiduciary duties to its chapter 11 estate and its creditors for the sake of prompt DIP financing);

In re Tenney Village Co., Inc., 104 B.R. 562, 569 (Bankr. D.N.H. 1989) (“The debtor’s

prevailing obligation is to the bankruptcy estate and, derivatively, to the creditors who are its

principal beneficiaries”). Furthermore, the proposed financing must be “fair, reasonable, and

adequate.” In re Crouse Group, Inc., 71 B.R. 544, 546 (Bankr. E.D. Pa. 1987).

       13.     In this case, the proposed DIP Financing provides no benefit whatsoever to the

Debtors’ estates and their creditors. The alleged purpose for the DIP Financing is to facilitate the



                                                  7
             Case 8:20-bk-03608-CPM             Doc 62   Filed 05/21/20     Page 8 of 18




sale of the Debtors’ franchises. Under well-established bankruptcy law, however, the Debtors

are precluded from selling their franchises or assigning the Franchise Agreements to a buyer for

several reasons.

       14.     First, the Franchise Agreements were terminated prepetition. Bankruptcy Code

section 363(b) allows a debtor to sell “property of the estate” outside the ordinary course of

business with court approval. 11 U.S.C. § 363(b). This section, by its terms, provides “that only

‘property of the estate’ may be sold pursuant to its authority.” Hey v. Silver Beach LLC (In re

Silver Beach LLC), 2009 Bankr. LEXIS 4587, *18 (9th Cir. BAP Nov. 3, 2009); In re Forty-

Eight Insulations, Inc., 133 B.R. 973, 978 (Bankr. N.D. Ill. 1991) (“Another party’s interests do

not become property of the estate, and therefore cannot be sold under section 363, which deals

with sales of only property of the estate.”).

       15.     A franchise agreement that is terminated before a bankruptcy filing is not property

of the estate. See In re Levine, 22 B.R. 16, 18 (Bankr. S.D. Fla. 1982) (finding that, because

“Franchise and Sublease Agreements were terminated prior to the filing of the bankruptcy

petition,” those “agreements never became property of the estate”); cf. In re ERA Cent. Reg'l

Servs., Inc., 39 B.R. 738, 740 (Bankr. C.D. Ill. 1984) (“a franchise agreement is property of the

bankruptcy estate if it has not been effectively terminated prior to debtor’s bankruptcy”)

(emphasis added). Because the Franchise Agreements in this case were properly terminated

before the Petition Date, they are not property of the estate and, therefore, cannot be sold by the

Debtors.

       16.     Second, even if the Franchise Agreements were not terminated prior to the

Petition Date, the Debtors are still unable to sell their franchises insofar as the Franchise

Agreements are non-assignable contracts. Section 365(c)(1) of the Bankruptcy Code prevents a



                                                   8
             Case 8:20-bk-03608-CPM         Doc 62     Filed 05/21/20     Page 9 of 18




debtor from assigning a contract in bankruptcy without the non-debtor counterparty’s consent if

“applicable law” prevents the contract from being assigned outside bankruptcy without consent.

See 11 U.S.C. § 365(c)(1). The reference to “applicable law” in section 365(c)(1)(A) covers a

variety of situations in which state or federal law bars assignment. 3 Collier on Bankruptcy ¶

365.07[1][c] (16th ed. 2020). For purposes of section 365(c)(1), “trademark law is applicable

law.” In re XMH Corp., 647 F.3d 690, 695 (7th Cir. 2011).

       17.     Under federal trademark law, the grant of a non-exclusive trademark license is

“personal to the assignee and thus not freely assignable to a third party.” In re Travelot Co., 286

B.R. 447, 455 (Bankr. S.D. Ga. 2002); see also In re XMH Corp., 647 F.3d 690, 695 (7th Cir.

2011) (“the universal rule is that trademark licenses are not assignable in the absence of a clause

expressly authorizing assignment”); Tap Publ’ns, Inc. v. Chinese Yellow Pages (New York), Inc.,

925 F. Supp. 212, 218 (S.D.N.Y. 1996) (“unless the license states otherwise, the licensee’s right

to use the licensed mark is personal and cannot be assigned to another”) (quoting 2 McCarthy on

Trademarks and Unfair Competition § 18.14[2] (3d ed. 1996)). Accordingly, “a licensor need

not accept performance from or render performance to an entity other than the licensee.”

Travelot, 286 B.R. at 455.

       18.     Because trademark licenses are non-assignable, when a franchise agreement

contains a non-exclusive license to use the franchisor’s trademarks, the entire franchise

agreement becomes non-assignable under section 365(c)(1). See, e.g., Wellington Vision, Inc. v.

Pearle Vision, Inc. (In re Wellington Vision, Inc.), 364 B.R. 129, 135 (S.D. Fla. 2007) (“The

agreement in this case clearly granted [the debtor] a license to use trademarks belonging to [the

franchisor], and therefore the Lanham Act is the ‘applicable law’ by which the exception to

assumption and assignment is triggered via section 365(c).”); In re Kazi Foods of Michigan, Inc.,



                                                 9
             Case 8:20-bk-03608-CPM         Doc 62    Filed 05/21/20     Page 10 of 18




473 B.R. 887, 890 (Bankr. E.D. Mich. 2011) (because assignment of KFC franchise agreements

would necessarily include assignment of non-exclusive licenses granted by the franchise

agreement to use KFC’s trademarks, debtors could not assign the agreements without KFC’s

consent); In re XMH Corp., 647 F.3d 690, 695 (7th Cir. 2011) (“if the contract still included a

trademark sublicense . . . it was not assignable”).

       19.      The Franchise Agreements in this case provide the Debtors with a non-exclusive

license to use and display the IHOP trademarks. These trademark licenses are an integral part of

the Franchise Agreements; indeed, the Franchise Agreements would be worthless without the

franchisee’s ability to use IHOP’s trademarks. IHOP does not and will not consent to any

assignment of the Franchise Agreements and the non-exclusive license of IHOP’s trademarks

contained therein. Therefore, the Franchise Agreements are not assignable under section

365(c)(1).

       20.      Because section 365(c)(1) prevents the Debtors from assigning the Franchise

Agreements with IHOP to a third party, it is impossible for the Debtors to sell their 49 IHOP

franchises in these Chapter 11 Cases. Consequently, the Debtors’ sole rationale for filing the

Chapter 11 Cases and seeking DIP Financing is hopelessly flawed. Moreover, there is no reason

to believe that the proceeds of the Debtors’ remaining assets will be anywhere near sufficient to

pay the $19.5 million that the Debtors allegedly owe to their pre-petition lenders. Therefore, the

proposed DIP Financing—by adding an additional $1 million in secured debt to the Debtors’

balance sheet—will serve only to prejudice unsecured creditors by further diluting their

recoveries.

       21.      Finally, even if none of the forgoing were true, the DIP Motion should still be

denied. The Debtors are obligated to pay IHOP in excess of $126,000.00 each week on account



                                                 10
          Case 8:20-bk-03608-CPM            Doc 62     Filed 05/21/20     Page 11 of 18




of the Equipment Leases and Restaurant Subleases. Assuming these agreements had not been

terminated prepetition, the Debtors would be required under Bankruptcy Code section 365(d) to

continue performing under their executory contracts and unexpired leases until they are rejected.

See 11 U.S.C. § 365(d)(3) (for nonresidential real property); 11 U.S.C. § 365(d)(5) (for personal

property with a brief 60-day deferral). What is more, “from the date of the petition to the date of

rejection, the non-debtor party is entitled to an administrative expense claim for any unpaid rent

or other obligations.” Ginsberg & Martin on Bankruptcy § 7.03 (5th Ed. 2020); see also 2

Norton Bankr. L. & Prac. 3d § 46:42 (“all claims arising from a debtor’s nonperformance of

postpetition, prerejection lease obligations are entitled to administrative expense priority”); In re

Sturgis Iron & Metal Co., 420 B.R. 716 (Bankr. W.D. Mich. 2009) (granting administrative

claim status for personal property rental payments that became due before lease was rejected).

       22.     Thus, even assuming the Debtors’ agreements with IHOP had not been terminated

pre-petition, the Debtors would be incurring administrative expenses under those agreements

until those agreements were rejected. Taking these administrative expenses into account, the full

$1.0 million commitment in DIP Financing would be exhausted within weeks of being approved.

The proposed DIP Financing is therefore woefully inadequate and should not be authorized for

this reason as well. See In re Crouse Group, Inc., 71 B.R. 544, 546 (Bankr. E.D. Pa. 1987)

(explaining that debtor-in-possession financing must be “fair, reasonable, and adequate”)

(emphasis added).

       23.     To the extent the Court approves on an interim or final basis, the DIP Financing,

IHOP reserves all of its rights under the Franchise Agreements, Equipment Leases and

Restaurant Subleases and further objects to the use or pledge of any assets owned or controlled

by IHOP as collateral for such DIP Financing.



                                                 11
             Case 8:20-bk-03608-CPM       Doc 62      Filed 05/21/20    Page 12 of 18




                                          Conclusion

         WHEREFORE, for the foregoing reasons, IHOP respectfully requests that the Court deny

the DIP Motion and the relief requested therein.

 Dated: May 21, 2020                               Respectfully submitted,
        Miami Florida
                                                   MCDERMOTT WILL & EMERY LLP

                                                   /s/ Craig V. Rasile
                                                   Craig V. Rasile (FBN 613691)
                                                   333 SE 2nd Avenue
                                                   Suite 4500
                                                   Miami, FL 33131-4336
                                                   Telephone: (305) 358-3500
                                                   Facsimile: (305) 347-6500
                                                   Email: crasile@mwe.com

                                                   - and -

                                                   PACHULSKI STANG ZIEHL & JONES LLP

                                                   Laura Davis Jones, Esq.
                                                   Admitted pro hac vice
                                                   919 North Market Street, 17th Floor
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 778-6401
                                                   Facsimile: (302) 652-4400
                                                   Email: ljones@pszjlaw.com

                                                   David M. Bertenthal, Esq.
                                                   pro hac vice pending
                                                   150 California Street, 15th Floor
                                                   San Francisco, CA 94111-4500
                                                   Telephone: (415) 263-7000
                                                   Facsimile: (415) 263-7010
                                                   Email: dbertenthal@pszjlaw.com

                                                   Attorneys for Dine Brands Global Inc.,
                                                   IHOP Restaurant LLC,
                                                   IHOP Franchisor LLC and
                                                   IHOP Leasing LLC


DM_US 168722636-7.089762.0025




                                               12
          Case 8:20-bk-03608-CPM           Doc 62     Filed 05/21/20     Page 13 of 18




                                CERTIFICATE OF MAILING

       THE UNDERSIGNED HEREBY CERTIFIES that a true and correct copy of the

foregoing Objection of IHOP Restaurants LLC, IHOP Franchisor LLC and IHOP Leasing LLC

to Debtors’ Emergency Motion for Entry of Interim Orders (A) Authorizing Debtors to Obtain

Post-Petition Financing and (B) Authorizing Debtors to Use Cash Collateral was served on all

counsel of record and all interested parties identified on the attached Service List on May 21,

2020 via transmission of Notices of Electronic Filing generated by CM/ECF and via First Class

U.S. Mail, postage prepaid, as indicated thereon.


 Dated: May 21, 2020                                MCDERMOTT WILL & EMERY LLP

                                                    /s/ Craig V. Rasile
                                                    Craig V. Rasile (FBN 613691)
                                                    333 SE 2nd Avenue
                                                    Suite 4500
                                                    Miami, FL 33131-4336
                                                    Telephone: (305) 358-3500
                                                    Facsimile: (305) 347-6500
                                                    Email: crasile@mwe.com

                                                    Attorneys for Dine Brands Global, Inc., IHOP
                                                    Restaurants, LLC, IHOP Franchisor, LLC,
                                                    and IHOP Leasing, LLC
         Case 8:20-bk-03608-CPM         Doc 62    Filed 05/21/20     Page 14 of 18




Electronic Service List

Aaron S. Applebaum on behalf of Debtors CFRA Holdings, LLC, et al.
aaron.applebaum@saul.com

Carmen D. Contreras-Martinez on behalf of Debtors CFRA Holdings, LLC, et al.
carmen.contreras-martinez@saul.com; aida.mclaughlin@saul.com; mia-ctdocs@saul.com;
aaron.applebaum@saul.com

David S Catuogno on behalf of Creditor Raymond James Bank, N.A.
david.catuogno@klgates.com

David S Catuogno on behalf of Creditor Valley National Bank
david.catuogno@klgates.com

Herbert R Donica on behalf of Interested Party CFRA Holdings, LLC
ecf-hrd@donicalaw.com, ecf-cd@donicalaw.com; hrdecf@gmail.com;
r63937@notify.bestcase.com

Daniel Eliades on behalf of Creditor Raymond James Bank, N.A. and Valley National Bank
daniel.eliades@klgates.com

Alberto F Gomez, Jr. on behalf of Creditor Elliston Place Limited Partnership
al@jpfirm.com, al@jpfirm.com; andrenaw@jpfirm.com; katherineb@jpfirm.com

Camille J Iurillo on behalf of Creditor SmartVision Construction, LLC
ciurillo@iurillolaw.com, nhawk@iurillolaw.com; khing@iurillolaw.com

Jeffrey T Kucera on behalf of Creditor Raymond James Bank, N.A. and Valley National Bank
jeffrey.kucera@klgates.com, etna.medina@klgates.com; docketing.east@klgates.com

David S Kupetz on behalf of Interested Party 6851 Lennox, LLC
dkupetz@sulmeyerlaw.com

Robert L. LeHane on behalf of Creditor SITE Centers Corp.
KDWBankruptcyDepartment@kelleyDrye.com; MVicinanza@ecf.inforuptcy.com

Dana L Robbins on behalf of Creditor Ballantyne Property Group, LLC
drobbins@burr.com, jmorgan@burr.com

J Ellsworth Summers, Jr. on behalf of Creditor Ballantyne Property Group, LLC
esummers@burr.com, sguest@burr.com

United States Trustee – TPA
USTPRegion21.TP.ECF@USDOJ.GOV

Nathan A Wheatley on behalf of U.S. Trustee United States Trustee – TPA
nathan.a.wheatley@usdoj.gov

                                              1
           Case 8:20-bk-03608-CPM   Doc 62   Filed 05/21/20   Page 15 of 18




Via U.S. Mail

6851 Lennox, LLC/Moss Group
6345 Balboa Blvd., Suite 310
Encino, CA 91316
Attn: Richard Moss

Beltram Edge Tool Supply Inc.
6800 North Florida Avenue
Tampa, FL 33604

BrightRidge
2600 Boones Creek Road
Johnson City, TN 37615

Bristol Virginia Utilities
15022 Lee Hwy
Bristol, VA 24202

Broadway Lights LLC
1085 Thousand Oaks Blvd.
Greenville, SC 29607

CaptiveAire Systems
4641 Paragon Park Road
Raleigh, NC 27616

Casual Dining Smyrna, LLC
c/o Richard Nasano
26 Knights Court
Saddle River, NJ 07458

Cigar City Marketing, LLC
1228 E. 7th Avenue, Suite 200
Tampa, FL 33605

City of Kingsport
225 West Center Street
Kingsport, TN 37660

Commercial Kitchen Specialist
1850 Indian Ridge Drive
Kingsport, TN 37660

Dan’s Professional Plumbing
1558 Fuller Street
Kingsport, TN 37664

                                        2
          Case 8:20-bk-03608-CPM   Doc 62   Filed 05/21/20   Page 16 of 18




David Nakahara
415 Oneida Ct.
Danville, CA 94526

DDR Cotwold LP
Dept 328818 21089
41909
PO Box 83400
Chicago, IL 60691

Etheridge Roofing, Inc.
1211 Tarboro Street, SW
Wilson, NC 27893

Ford & Harrison LLP
Attn: P. Maxwell Smith
271 17th Street NW, Suite 1900
Atlanta, GA 30363

HPI Direct, Inc.
785 Goodard Court
Alpharetta, GA 30005

Interface Security Sys. LLC
8339 Solutions Center
Chicago, IL 60677

Johnson City Utility System
601 E. Main Street
Johnson City, TN 37601

MS Park
Dallas Lockbox
P.O. Box 848499
Dallas, TX 75284

National Tax Credit Holdings
10499 W. Bradford Rd., #102
Littleton, CO 80127

Performance Food Group
7420 Ranco Rd.
Henrico, VA 23228

Performance Foodservice
12500 West Creek Parkway
Henrico, VA 23238

                                       3
          Case 8:20-bk-03608-CPM   Doc 62   Filed 05/21/20   Page 17 of 18




Premier Fire Protection Inc.
1338 TN-126
Bristol, TN 37620

Putnam Mechanical
131 Crosslake Park Dr., #202
Mooresville, NC 28117

Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, FL 33716

Rosnet Technology
8500 NW River Park Dr.
Kansas City, MO 64152

Rustic Ridge Landscaping
205 Pickens Bridge Rd.
Johnson City, TN 37615

S&D Coffee
300 Concord Parkway South
Concord, NC 28027

Smartvision Construction, LLC
1155 East Isle of Palms Ave.
Myrtle Beach, SC 29579

The Wasserstrom Company
4500 E. Broad Street
Columbus, OH 43213

Trane Technologies
800-E Beaty Street
Davidson, NC 28036

Trilogy, Inc.
1220 Richmond Road
Williamsburg, VA 23185

Valassis Direct Mail, Inc.
90469 Collection Center Drive
Chicago, IL 60693

Valley National Bank
4790 140th Avenue North
Clearwater, FL 33762

                                       4
         Case 8:20-bk-03608-CPM      Doc 62   Filed 05/21/20   Page 18 of 18




Internal Revenue Service
1111 Constitution Avenue, NW
Washington, DC 20224

Internal Revenue Service
Centralized Insolvency Operation
Post Office Box 7346
Philadelphia, PA 19101-7346

Office of Attorney General
State of Florida
The Capitol PL-01
Tallahassee, FL 32399-1050

Maria Chapa Lopez
United States Attorney for
the Middle District of Florida
400 North Tampa Street, Suite 3200
Tampa, FL 33602

Office of Attorney General
State of North Carolina
114 W. Edenton Street
Raleigh, NC 27603

Office of Attorney General
State of South Carolina
1000 Assembly St., #501
Columbia, SC 29201

Office of Attorney General
State of Virginia
202 North 9th Street
Richmond, VA 23219

Office of Attorney General
State of Tennessee
P.O. Box 20207
Nashville, TN 37202-0207




                                         5
